DETAILED ACTION

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Jordan on 9 Feb 2022.

The application has been amended as follows: 


1 - 6.   (Cancelled)

7.	(Currently Amended)   A computing system comprising: 
	one or more hardware computer processors;  
	one or more non-transitory computer readable storage device storing software instructions executable by the one or more hardware processors to perform operations comprising 
		determining avatar characteristics associated with gaze perception accuracy;  

			rendering an avatar having the combination of determined avatar 
characteristics on a wearable headset of a user, and 
			for each of a plurality of as a gaze directions of the avatar around a head pose of the user, receiving input from the user indicating whether the avatar is perceived as looking directly at the user; and  
		analyzing the received inputs to determine relationships between combinations of avatar characteristics and accuracy of gaze direction perception by the user. 

8.	(Original)  The computing system of claim 7, wherein the one or more avatar characteristics includes photorealism, and the combinations of determined avatar characteristics include at least a highly photorealistic avatar and a lower photorealistic avatar. 

9.	(Original)  The computing system of claim 7, wherein the one or more avatar characteristics include one or more context parameters. 

10.	(Original)  The computing system of claim 9, wherein the context parameters include distance between the avatar and the user. 



12.	(Original)  The computing system of claim 11, wherein the first viewing distance is about 60 centimeters and the second viewing distance is about 150 centimeters.  

13.	(Original)  The computing system of claim 9, wherein the context parameters include one or more of wearable headset characteristics, environmental characteristics, or accuracy of an eye tracking system associated with the avatar.  

14.	(Original)  The computing system of claim 13, wherein the wearable headset characteristics include one or more of a type of wearable headset or characteristics of the wearable headset. 

15.	(Original)  The computing system of claim 14, wherein the type of wearable headset includes one or more of a virtual reality headset, an augmented reality headset, a mobile computing device, a smart phone, or a desktop computing device.  

16.	(Original)  The computing system of claim 14, wherein the characteristics of the wearable headset include one or more of graphics card specifications, processor specifications, screen resolution, or screen size. 



18.	(Currently Amended)  A computing system comprising: 
	one or more hardware computer processors;  
	one or more non-transitory computer readable storage device storing software instructions executable by the one or more hardware processors to perform operations comprising 
	determining avatar characteristics associated with gaze perception accuracy;  
	for each of a plurality of combinations of the determined avatar characteristics: 
		rendering an avatar having the combination of determined avatar characteristics on a wearable headset of a user, and 
		for each of a plurality of gaze directions of the avatar, receiving input from the user indicating one of a plurality of objects the avatar is perceived as looking; and 
	analyzing the received inputs to determine relationships between combinations of avatar characteristics and accuracy of gaze direction perception by the user. 

19. 	(New)   A computer-implemented method comprising: 
	determining avatar characteristics associated with gaze perception accuracy;  

		rendering an avatar having the combination of determined avatar 
characteristics on a wearable headset of a user, and
		for each of a plurality of as a gaze directions of the avatar around a head pose of the user, receiving input from the user indicating whether the avatar is perceived as looking directly at the user; and  
	analyzing the received inputs to determine relationships between combinations of avatar characteristics and accuracy of gaze direction perception by the user. 

20.	(New)  The method of claim 19, wherein the one or more avatar characteristics includes photorealism, and the combinations of determined avatar characteristics include at least a highly photorealistic avatar and a lower photorealistic avatar. 

21.	(New)  The method of claim 19, wherein the one or more avatar characteristics include one or more context parameters. 

22.	(New)  The method of claim 21, wherein the context parameters include distance between the avatar and the user. 

23.	(New)  The method of claim 21, wherein the context parameters include at least a first viewing distance between the avatar and the user and a second viewing distance between the avatar and the user. 



25.	(New)  The method of claim 21, wherein the context parameters include one or more of wearable headset characteristics, environmental characteristics, or accuracy of an eye tracking system associated with the avatar.  

26.	(New)  The method of claim 25, wherein the wearable headset characteristics include one or more of a type of wearable headset or characteristics of the wearable headset.




Allowable Subject Matter and Claim Interpretation
Claims 7-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features as recited in independent claims 7, 18 and 19, as shown above.  The closest prior art to the features of Applicant’s independent claims has been made of record in this application.  Of these references, the following is worth noting:
U.S. Patent Application Publication No. 2018/0189568 can be relied upon for modifying the display characteristics of an HMD in response to a ‘triggering event’ (see Abstract and Summary).  Data from environmental sensors, for example, can be used to ascertain whether a triggering event is present (see Figs. 13A-C). 
Stengel, M., & Magnor, M. (2016). Gaze-contingent computational displays: Boosting perceptual fidelity. IEEE Signal Processing Magazine, 33(5), 139-148, can be relied upon for teaching gaze-contingent displays and techniques (see p. 139-42).  As per the teachings of Stengel, “If it is known, or can be reliably estimated, how human vision perceives digital images at any one time, gaze-contingent display methods are able to make use of a number of perceptual strategies to improve perceived visual quality.” (quoting p. 140, first full paragraph). See also the sections of “Gaze detection and prediction” and “Gaze-contingent techniques” in the instant reference.  

However, the above cited references, alone or in combination with the remaining prior art of record, would not have rendered obvious the features as claimed as described in the specification as filed (see specification as filed, paragraphs 270-274, for claim interpretation purposes, it is these paragraphs of Applicant’s specification that the examiner relied upon for interpretation of the features of the above independent claims).  The claimed feature of “gaze perception accuracy” is nowhere in the specification, but the above paragraphs provide interpretative stance for “gaze perception” as it related to the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613